                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

                                    :                 No. 2:19-mc-00149
IN RE: NOVARTIS and PAR             :
ANTITRUST LITIGATION                :
                                    :
                                    :
_____________________________________

                                          ORDER

        AND NOW, this 5th day of November, 2019, for the reasons set forth in the Opinion
issued this date, IT IS ORDERED THAT:

       1.     Plaintiffs’ Motion to Transfer, or in the alternative, Motion to Compel ECF No. 1,

              is DENIED in part and GRANTED in part as follows:

              a. The request to transfer is denied.

              b. Requests Two, Seven, Twelve, and Thirteen of Plaintiffs’ subpoena is granted.
                 Alembic may provide summaries of this material where it deems fit.

              c. Requests One, Three, Four, and Five of Plaintiffs’ subpoena is denied.

       2.     The parties SHALL abide by the Stipulated Protective Order issued in the
              Southern District of New York. However, material deemed “Highly Confidential”
              shall only be seen by the parties’ outside counsel.

       3.     Alembic SHALL bear the costs of producing the documents.

       4.     This case is CLOSED.

                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.______
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                               1
                                            110519
